DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Latham 2,835,068.
Latham discloses a method of aligning a fishing hook (62) on a fishing lure (10), the method comprising:  positioning the fishing hook (62) in a desired position relative to the fishing lure (see Fig. 1); and fixing the fishing hook to the fishing lure in the desired position (via 66), wherein the fishing hook is substantially unable to move relative to the fishing lure when the fishing hook is fixed to the fishing lure (see col. 2, lines 51-56).
In regard to claim 2, Latham discloses connecting the fishing hook (62) to the fishing lure (eye 60 of hook 62 is connected to lure 10 via eye 58).
In regard to claim 3, Latham discloses wherein connecting the fishing hook (62) to the fishing lure (10) comprises connecting the fishing hook (62) to the fishing lure (10) with a connector ring (58).
In regard to claim 4, Latham discloses wherein connecting the fishing hook (62) to the fishing lure (10) comprises connecting the fishing hook to a tail end of the fishing lure (16).
In regard to claim 6, Latham discloses wherein positioning the fishing hook (62) comprises aligning a longitudinal axis of the fishing hook (axis of hook 62 along shaft of 62 in Fig. 1) along a longitudinal axis of the fishing lure (axis of lure 10 defined along 18, 20; see Figs. 1-2).
In regard to claim 7, Latham discloses wherein positioning the fishing hook (62) comprises aligning a longitudinal axis of the fishing hook (axis of hook 62 along shaft of 62 in Fig. 1) parallel to a longitudinal axis of the fishing lure (axis of lure 10 defined along 18, 20; see Figs. 1-2).
In regard to claim 9, Latham discloses fixing a second fishing hook (56) to the fishing lure (10; hook 56 fixed via 54 & eye at upper end of 56).
Claim(s) 1-4, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2016-214200 to Nakamura.
Nakamura discloses a method of aligning a fishing hook (14) on a fishing lure (10), the method comprising:  positioning the fishing hook (62) in a desired position relative to the fishing lure (see Fig. 1); and fixing the fishing hook to the fishing lure in the desired position (via 26), wherein the fishing hook is substantially unable to move relative to the fishing lure when the fishing hook is fixed to the fishing lure (see para. 0018 of the translation).
In regard to claim 2, Nakamura discloses connecting the fishing hook (14) to the fishing lure (10).
In regard to claim 3, Nakamura discloses wherein connecting the fishing hook (14) to the fishing lure (10) comprises connecting the fishing hook (14) to the fishing lure (10) with a connector ring (split ring 16).
In regard to claim 4, Nakamura discloses wherein connecting the fishing hook (14) to the fishing lure (10) comprises connecting the fishing hook to a tail end of the fishing lure (tail end of body 12; see Fig. 1).
In regard to claim 6, Nakamura discloses wherein positioning the fishing hook (14) comprises aligning a longitudinal axis of the fishing hook (axis of hook 14 along shaft of 17 in Figs. 1-2) along a longitudinal axis of the fishing lure (axis of lure 10 defined along length of lure 10; see Figs. 1-2).
In regard to claim 7, Nakamura discloses wherein positioning the fishing hook (14) comprises aligning a longitudinal axis of the fishing hook (axis of hook 14 along shaft of 17 in Figs. 1-2) parallel to a longitudinal axis of the fishing lure (axis of lure 10 defined along length of lure 10; see Figs. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham 2,835,068 in view of JP 2016-214200 to Nakamura.
Alternatively in regard to claim 3, Latham does not disclose wherein connecting the fishing hook to the fishing lure comprises connecting the fishing hook to the fishing lure with a connector ring.  Nakamura and disclose wherein connecting the fishing hook (14) to the fishing lure (10) comprises connecting the fishing hook to the fishing lure with a connector ring (split ring 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Latham such that wherein connecting the fishing hook to the fishing lure comprises connecting the fishing hook to the fishing lure with a connector ring in view of Nakamura or in order to provide a means for easily disconnecting the hook from the eye attached to the lure so that the hook may be easily replaced when necessary.
Claim(s) 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham 2,835,068 in view of Erickson 4,477,994.
In regard to claim 5, Latham does not disclose wherein connecting the fishing hook to the fishing lure comprises connecting the fishing hook between a front end and a tail end of the fishing lure.  Erickson and disclose wherein connecting the fishing hook (6) to the fishing lure (1) comprises connecting the fishing hook between a front end (2) and a tail end (14) of the fishing lure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Latham such that wherein connecting the fishing hook to the fishing lure comprises connecting the fishing hook between a front end and a tail end of the fishing lure in view of Erickson in order to hook attacking predatory fish that strike the middle of the lure between the front and rear ends.
In regard to claim 8, Latham does not disclose wherein positioning the fishing hook comprises positioning a longitudinal axis of the fishing hook at an angle relative to a longitudinal axis of the fishing lure.  Erickson and disclose wherein positioning the fishing hook (6) comprises positioning a longitudinal axis of the fishing hook (axis defined along 7) at an angle relative to a longitudinal axis of the fishing lure (forward hook 6 is at roughly a 90 degree angle to the axis of lure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Latham such that wherein positioning the fishing hook comprises positioning a longitudinal axis of the fishing hook at an angle relative to a longitudinal axis of the fishing lure in view of Erickson in order to extend the hook outwardly away from the body of the fishing lure so as to ensure that the hook is extended away from underwater obstructions so as not to become snagged thereon or to position the hook at the desired angle which will ensure it has the best chance possible to hook any attacking predatory fish.
Alternatively In regard to claim 9, Latham discloses a second fishing hook (56) movably connected to the fishing lure (10), but does not disclose fixing a second fishing hook to the fishing lure.  Erickson discloses fixing a second fishing hook (both occurrences of hook 6 in Fig. 2) to the fishing lure (1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Latham such that it comprises fixing the second fishing hook to the fishing lure in view of Erickson in order to maintain the outwardly extended positioning of the second fishing hook relative to the fishing lure so as to maintain the hook at a position that is directed away from underwater obstructions during retrieval of the fishing lure by the user or to maintain the hook at a position that fully exposes the hook to any predatory fish striking the lure so as to maximize the hooking ability of the fishing hook.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham 2,835,068 in view of Coxey 10,426,149 or Plew 3,935,660.
In regard to claim 10, Latham discloses encasing a connection between the fishing hook (62) and the fishing lure (10) with tubing (66), but does not disclose encasing a connection between the fishing hook and the fishing lure with heat shrink tubing; applying heat to the heat shrink tubing to fix the fishing hook in the desired position.  Coxey and Plew disclose encasing a connection (see Fig. 1 OR see Figs. 4-6) between a fishing hook (121 OR 30-31) and a fishing lure component (swivel 132 OR 8-9) with heat shrink tubing (133 OR 32) and applying heat to the heat shrink tubing to fix the connection (see col. 3, line 61 to col. 4, line 2 OR see col. 3, lines 2-5) so as to fixedly position the hook to extend from the spoon (see col. 2, lines 10-17 & lines 38-46 OR see Figs. 4-6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Latham such that it comprises encasing a connection between the fishing hook and the fishing lure with heat shrink tubing and applying heat to the heat shrink tubing to fix the fishing hook in the desired position in view of Coxey or Plew in order to fixedly attach the hook using a more permanent connection known in the art that is form fitted to the connection between the fishing hook and fishing lure so as to reliably secure the fishing hook to the fishing lure and also to provide a connection which ensures smooth glide through the water (less turbulence produced; see Abstract of Coxey).
In regard to claim 11, Latham and Coxey or Plew disclose wherein the heat shrink tubing (66) comprises polyolefin, fluoropolymer, PVC, neoprene, or silicone elastomer (PVC, see col. 3, line 61 to col. 4, line 2 of Coxey; PVC or polyolefin; see col. 2, lines 25-27 of Plew).
Claim(s) 5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-214200 to Nakamura in view of Erickson 4,477,994.
In regard to claim 5, Nakamura does not disclose wherein connecting the fishing hook to the fishing lure comprises connecting the fishing hook between a front end and a tail end of the fishing lure.  Erickson and disclose wherein connecting the fishing hook (6) to the fishing lure (1) comprises connecting the fishing hook between a front end (2) and a tail end (14) of the fishing lure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura such that wherein connecting the fishing hook to the fishing lure comprises connecting the fishing hook between a front end and a tail end of the fishing lure in view of Erickson in order to hook attacking predatory fish that strike the middle of the lure between the front and rear ends.
In regard to claim 8, Nakamura does not disclose wherein positioning the fishing hook comprises positioning a longitudinal axis of the fishing hook at an angle relative to a longitudinal axis of the fishing lure.  Erickson and disclose wherein positioning the fishing hook (6) comprises positioning a longitudinal axis of the fishing hook (axis defined along 7) at an angle relative to a longitudinal axis of the fishing lure (forward hook 6 is at roughly a 90 degree angle to the axis of lure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura such that wherein positioning the fishing hook comprises positioning a longitudinal axis of the fishing hook at an angle relative to a longitudinal axis of the fishing lure in view of Erickson in order to extend the hook outwardly away from the body of the fishing lure so as to ensure that the hook is extended away from underwater obstructions so as not to become snagged thereon or to position the hook at the desired angle which will ensure it has the best chance possible to hook any attacking predatory fish.
In regard to claim 9, Nakamura does not disclose fixing a second fishing hook to the fishing lure.  Erickson discloses fixing a second fishing hook (both occurrences of hook 6 in Fig. 2) to the fishing lure (1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura such that it comprises fixing a second fishing hook to the fishing lure in view of Erickson in order to provide an additional hook so as to increase the odds of hooking an attacking predatory fish.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-214200 to Nakamura in view of Coxey 10,426,149 or Plew 3,935,660.
In regard to claim 10, Nakamura discloses encasing a connection between the fishing hook (14) and the fishing lure (10) with tubing (26) which is secured in place with rubber ring members (30) which serve to tighten the connection (see para. 0070 of the translation) and that the use of heat-shrinkable tube to thermally shrink and crimp a thick tube that has been passed through the lure eye, split ring, and hook eye to eliminate excessive slack of the tube is bothersome and time-consuming because the tube must be cut with a cutter when replacing the hook and each time the hook is attached the tube must be heated and shrunk by heating (see paras. 0010-11 of the translation), but does not disclose encasing a connection between the fishing hook and the fishing lure with heat shrink tubing; applying heat to the heat shrink tubing to fix the fishing hook in the desired position.  Coxey and Plew disclose encasing a connection (see Fig. 1 OR see Figs. 4-6) between a fishing hook (121 OR 30-31) and a fishing lure component (swivel 132 OR 8-9) with heat shrink tubing (133 OR 32) and applying heat to the heat shrink tubing to fix the connection (see col. 3, line 61 to col. 4, line 2 OR see col. 3, lines 2-5) so as to fixedly position the hook to extend from the spoon (see col. 2, lines 10-17 & lines 38-46 OR see Figs. 4-6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nakamura such that it comprises encasing a connection between the fishing hook and the fishing lure with heat shrink tubing and applying heat to the heat shrink tubing to fix the fishing hook in the desired position in view of Coxey or Plew in order to fixedly attach the hook using a more permanent connection known in the art that is form fitted to the connection between the fishing hook and fishing lure so as to reliably secure the fishing hook to the fishing lure and also to provide a connection which ensures smooth glide through the water (less turbulence produced; see Abstract of Coxey).
In regard to claim 11, Nakamura and Coxey or Plew disclose wherein the heat shrink tubing (66) comprises polyolefin, fluoropolymer, PVC, neoprene, or silicone elastomer (silicone rubber, see para. 0064 of Nakamura; PVC, see col. 3, line 61 to col. 4, line 2 of Coxey; PVC or polyolefin; see col. 2, lines 25-27 of Plew).














Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA